DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a processing element arranged to repeatedly receive … and …” in claim 15.
“at least one image generation element arranged to obtain” in claim 17.
“Wherein the at least one image generation element is arranged to provide, where the processing element is arranged to format”  in claim 22. 
“Communication element arranged to transfer data” in claim 25. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 15, 17, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuyuki et al. (US Pub. No. 2017/0187943 A1).
Regarding claim 1, Tsuyuki discloses, a method for image integration, said method comprising: acquiring at least two overlapping images having different properties, and (See Tsuyuki ¶90, “In Step S2, the image acquisition element 17 acquires, for one subject, the far point image of a far-point optical image and the near point image of a near-point optical image that have different focus positions.”)
forming at least one integrated image based on the overlapping images, (See Tsuyuki ¶89, “Next, the flow of compositing a pair of optical images in this embodiment will be described with reference to a flowchart shown in FIG. 12.”)
wherein forming at least one integrated image comprises: generating at least one score map for each acquired overlapping image relating to locally salient features of said overlapping image, (See Tsuyuki ¶91, “In Step S4, the contrast calculating unit 41 of the image-compositing processing unit 33 calculates the contrast values of the pixels of the two images that have been subjected to correction processing.”)
forming an integration map based on the at least one score map the at least two overlapping images, storing the formed integration map, and (See Tsuyuki ¶91, “The calculated contrast values are output to the compositing-mask generating unit 42. In Step S5, from the contrasts calculated in the contrast calculating unit 41, the contrast ratios, which are the ratios of the contrasts, are calculated. A compositing mask that serves as compositing ratios of corresponding pixels between the pair of images is generated on the basis of the calculated contrast ratios and is stored in the mask storing unit 43.”)
integrating the at least two overlapping images based on the integration map to form an integrated image, (See Tsuyuki ¶94, “In Step S9, a composited image is generated by compositing the pair of images including the far point image and the near point image according to the corrected mask.”)
thereafter, repeatedly performing the operations above (See Tsuyuki ¶94, “In Step S10, it is determined whether the image compositing processing has been finished. If the image compositing processing has not been finished, in Step S11, the counting numbers of compositing masks stored in the mask storing unit 43 are sequentially shifted (see FIG. 14), n is set to 4, and processing from Step S2 to Step S5 is performed.”)
wherein forming at least one integrated image comprises: integrating the at least two overlapping image based on a most recently stored integration map to form the integrated image, and (See Tsuyuki ¶93, “In Step S7, the mask correcting unit 44 determines weights such that the percentage of the past compositing masks is higher at pixels that constitute a static area and an area having contrast lower than a predetermined threshold.”)
wherein the most recently stored integration map is formed based on previously acquired overlapping images. (See Tsuyuki ¶92 “In Step S6, it is determined whether processing including: acquisition of a pair of images in the image acquisition element 17; the predetermined correction processing; calculation of the contrasts; and generation and storing of the compositing mask has been performed four times. If the processing has not been performed four times, the flow returns to Step S2.”)

Regarding claim 3, Tsuyuki discloses, the method according to claim 1, wherein the integration map is a pixel-based integration map and wherein the at least two overlapping images are integrated on a pixel by pixel level.  (See Tsuyuki ¶69, “The compositing-mask generating unit 42 calculates, from the contrasts calculated in the contrast calculating unit 41, contrast ratios, which are the ratios of the contrasts, and generates a compositing mask that serves as the compositing ratios of the corresponding pixels between the pair of images, on the basis of the calculated contrast ratios.”)

Regarding claim 4, Tsuyuki discloses, the method according to claim 1, wherein the weight values in the integration map are directly proportional to the corresponding pixel values in the score maps. (See Tsuyuki ¶69, “The compositing-mask generating unit 42 calculates, from the contrasts calculated in the contrast calculating unit 41, contrast ratios, which are the ratios of the contrasts, and generates a compositing mask that serves as the compositing ratios of the corresponding pixels between the pair of images, on the basis of the calculated contrast ratios.”)

Regarding claim 5, Tsuyuki discloses, the method according to claim 1, wherein integrating the at least two overlapping images to form an integrated image, is based on the most recently stored integration map when said stored integration map age is below a predetermined amount of time, otherwise it is based on the integration map formed based on the current acquired overlapping images.  (See Tsuyuki ¶92 “In Step S6, it is determined whether processing including: acquisition of a pair of images in the image acquisition element 17; the predetermined correction processing; calculation of the contrasts; and generation and storing of the compositing mask has been performed four times. If the processing has not been performed four times, the flow returns to Step S2.” 
Therefore the predetermined amount of time equals four times the amount of time it takes to process four input image pairs.)

Regarding claim 6, Tsuyuki discloses, the method according to claim 1, wherein the overlapping images are integrated pixel-by-pixel in direct proportion to the corresponding weight values in integration map to create the integrated image.  (See Tsuyuki ¶69, “The compositing-mask generating unit 42 calculates, from the contrasts calculated in the contrast calculating unit 41, contrast ratios, which are the ratios of the contrasts, and generates a compositing mask that serves as the compositing ratios of the corresponding pixels between the pair of images, on the basis of the calculated contrast ratios.”)

Regarding claim 9, Tsuyuki discloses, the  method according to claim 1, wherein at least one of the overlapping images is computer-generated imagery, and/or wherein at least one of the at least two overlapping images is a real-time image. (See Tsuyuki ¶27, “a processor device 4 that subjects an image signal obtained by an image acquisition element provided in the endoscope 2 to image processing; and an image display device 5 that displays, as an endoscope image, the image signal that has been subjected to predetermined image processing by the processor device 4.”)

Regarding claim 15, Tsuyuki discloses, an image integration device comprising: an integration map memory storage arranged to receive, store and provide integration maps, and (See Tsuyuki ¶69, “The generated compositing mask is stored in the mask storing unit 43.”)
a processing element (See Tsuyuki ¶27, “a processor device 4 that subjects an image signal obtained by an image acquisition element.”)
arranged to repeatedly receive at least two at least overlapping images, and 
form at least one integrated image based on the overlapping images, wherein the forming of at least one integrated image comprises: generating at least one score map for each acquired overlapping image relating to locally salient features of said overlapping image, forming an integration map based on the at least one score map of the at least two overlapping images, storing the formed integration map on the integration map memory storage, and integrating the at least two overlapping images using the most recently stored integration map to form an integrated image, wherein the most recently stored integration map is based on previously acquired overlapping images from a previous image integration. (See the rejection of claim 1 as it is equally applicable for claim 15 as well.)  

Regarding claim 17, Tsuyuki discloses, the image integration device according to claim 15, further comprising at least one image generation element arranged to obtain the overlapping images, and/or wherein the at least one image generation element is arranged to provide real-time images. (See the rejection of claim 9 as it is equally applicable for claim 17 as well.)

Regarding claim 22, Tsuyuki discloses, an image integration system comprising- at least one image generation element, an integration map memory storage arranged to receive, store and provide integration maps, and a processing element, wherein the at least one image generation element is arranged to provide overlapping images to the processing element and wherein the processing element is arranged to format least one integrated image based on the overlapping images, wherein the forming of at least one integrated image comprises: generating at least one score map for each acquired overlapping image relating to locally salient features of said overlapping image, forming an integration map based on the at least one score map of the at least two overlapping images, storing the formed integration map on the integration map memory storage, and integrating the at least two overlapping images using the most recently stored integration map to create an integrated image, wherein the most recently stored integration map is based on previously acquired overlapping images from a previous image integration. (See the rejection of claim 15 as it is equally applicable for claim 22 as well.)

Regarding claim 25, Tsuyuki discloses, the image integration system according to claim 22, further comprising at least one display element, wherein at least one communication element arranged to transfer data between the image generation element and/or the processing element and/or the display element. (See Tsuyuki ¶27, “a processor device 4 that subjects an image signal obtained by an image acquisition element provided in the endoscope 2 to image processing; and an image display device 5 that displays, as an endoscope image, the image signal that has been subjected to predetermined image processing by the processor device 4.” Also, see Fig. 1.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 , 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. (US Pub. No. 2017/0187943 A1) in view of Chen et al. (US Pub. No. 2007/0242900 A1).
Regarding claim 2, Tsuyuki discloses, the method of claim 1, thereafter, repeatedly performing the operations above  (See Tsuyuki ¶94, “In Step S10, it is determined whether the image compositing processing has been finished. If the image compositing processing has not been finished, in Step S11, the counting numbers of compositing masks stored in the mask storing unit 43 are sequentially shifted (see FIG. 14), n is set to 4, and processing from Step S2 to Step S5 is performed.”)
wherein at least one score map is generated and/or the integration map is formed based on at least on previous42. In Step S5, from the contrasts calculated in the contrast calculating unit 41, the contrast ratios, which are the ratios of the contrasts, are calculated. A compositing mask that serves as compositing ratios of corresponding pixels between the pair of images is generated on the basis of the calculated contrast ratios and is stored in the mask storing unit 43.”)
Tsuyuki discloses the above limitations but he fails to disclose the following limitations.
However Chen discloses, wherein the method further comprises: storing the generated score maps, (See Chen ¶26, “In some implementations, computer process instructions for implementing the modules 14-20 and the data generated by the modules 14-20 are stored in one or more machine-readable media.”
Further see Chen ¶59, “In the image processing system 40, the quality parameter computation module 18 generates from the warped image pyramids 48 saliency maps 60 containing saliency measures describing local texture content and contrast in local regions of the images.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storing of the contrast saliency map as suggested by Chen to Tsuyuki’s contrast maps using known engineering techniques, with a reasonable expectation of success. The motivation for doing is in order to be able to access the saliency map for future calculations.

Regarding claim 16, Tsuyuki and Chen disclose, the image integration device of claim 15, further comprising, storing the generated score maps on the map memory storage, wherein at least one score map is generated and/or the integration map is formed based on at least on previously stored score map generated based on previously acquired overlapping images. (See the rejection of claim 2 as it is equally applicable for claim 16 as well.)

Regarding claim 23, Tsuyuki and Chen disclose, the image integration system of claim 22, further comprising: storing the generated score maps on the map memory storage (390), wherein at least one score map is generated and/or the integration map is formed based on at least on previously stored score map generated based on previously acquired overlapping images. (See the rejection of claim 2 as it is equally applicable for claim 23 as well.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. (US Pub. No. 2017/0187943 A1) in view of Mattila et al. (US Pub. No. 2011/0287811 A1) and in further view of Tiana (US Pub. No. 2004/0047518 A1).
Regarding claim 8, Tsuyuki discloses, the method according to claim 1, but he fails to disclose the following limitations.
However Mattila discloses, and/or wherein the number of generated score maps per image is at least two.  (See Mattila ¶60, “Then, at step 409, the first image and the second image are caused, at least in part, to be composited based, at least in part, on the visual saliency. As previously noted, the compositing can take into account the determination of the salient features and the criteria determining whether to preserve the salient features. Moreover, the compositing can be based on one or more saliency map.” Further see Mattila ¶63, “One or more saliency computational models may be used. Each of these feature maps 503, 505, 507, 509 can be used as representations of visual saliency based on different criteria.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the multiple saliency maps per image  as suggested by Mattila to Tsuyuki’s contrast maps using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to obtain saliency values for different types of criteria that cannot be captured using only one saliency map.
Tsuyuki and Mattila disclose the above limitations but they fail to disclose the following limitation.
However Tiana discloses, wherein the number of overlapping images is at least three, (See Tiana ¶63, “For example, referring to FIG. 9, images 900-902 are generated by respective sensors. A convolution with an appropriate kernel 910-912 is applied to the data of respective images 900-902 to generate respective contrast maps 920-922.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the three overlapping images as suggested by Tiana to Tsuyuki and Mattila’s overlapping images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to capture a scene that is covered by three sensors with different but overlapping viewpoints. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. (US Pub. No. 2017/0187943 A1) in view of Tal et al. (US Pub. No. 2010/0322521 A1).
Regarding claim 11, Tsuyuki discloses, the method according to claim 1, but he fails to disclose the following limitations.
wherein the integration map is stored and used to generate score maps in a subsequent image integration, (This alternative limitation has optionally not been rejected.)
However Tal discloses, and/or wherein the score map generation relating to locally salient features comprises scoring based on object recognition. (See Tal ¶24, “An embodiment may comprise using face recognition on said image and assigning to pixels found to belong to a face a high saliency score.”
 Further see Tal ¶90, “Many approaches have been proposed for detecting regions with maximum local saliency of low-level factors. These factors usually consist of intensity, color, orientation, texture, size, and shape. Other approaches incorporate regional and global features. In one approach, a center-surround histogram and color spatial distribution features are used jointly with local multi-scale contrast features to localize salient objects.”
Further see Tal ¶92, “While these papers compute saliency maps, which have been shown to be useful in a variety of applications.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the salient features map for object recognition as suggested by Tal to Tsuyuki’s score map using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to determine that important regions of that images that need to be processed with an increased weighting.

Regarding claim 13, Tsuyuki discloses, the method according to claim 1, but he fails to disclose the following limitations,
However Tal discloses, wherein the score map generation relating to locally salient features comprises scoring based on local histograms and global histograms.  (See Tal ¶90, “Many approaches have been proposed for detecting regions with maximum local saliency of low-level factors. These factors usually consist of intensity, color, orientation, texture, size, and shape. Other approaches incorporate regional and global features. In one approach, a center-surround histogram and color spatial distribution features are used jointly with local multi-scale contrast features to localize salient objects.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the histogram salient maps as suggested by Tal to Tsuyuki’s score maps using known engineering techniques, with a reasonable expectation of success. The motivation for doing is because histogram features are able to capture details of the image contrast.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. (US Pub. No. 2017/0187943 A1) in view of Hanniel (US Pub. No. 2020/0385014 A1).
Regarding claim 19, Tsuyuki discloses, a display system according to claim 15, but he fails to disclose the following limitations.
However Hanniel discloses, of a vehicle comprising an image integration device (See Hanniel ¶64, “In either case, the processing device configured to perform the sensing, image analysis, and/or navigational functions disclosed herein represents a specialized hardware-based system in control of multiple hardware based components of a host vehicle.” (Further see Hanniel ¶114, “The outputs (e.g., processed information) of the first and second image processors may be combined.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the vehicle navigation that uses combined images as suggested by Hanniel to Tsuyuki’s integrated images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order that a driver can easily view data from multiple images in a single image navigational display.

Regarding claim 20, Tsuyuki and Hanniel discloses, a vehicle navigation system comprising an image integration device according to claim 15. (See Hanniel ¶129, “In one embodiment, navigational response module 408 may store software executable by processing unit 110 to determine a desired navigational response based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404.”)
The proposed combination of Tsuyuki and Hanniel and the motivation presented in the rejection of claim 19 are equally applicable to claim 20 and are incorporated by reference.

	Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. (US Pub. No. 2017/0187943 A1) in view of Douady-Pleven et al. (US Pub. No. 2019/0108622 A1).
Regarding claim 21, Tsuyuki discloses, a system according to claim 15, but he fails to disclose the following limitations.
However Douady-Pleven discloses, an unmanned aerial vehicle system comprising an image integration device  (See Douady-Pleven ¶137, “The system 600 includes an image capture device 610 (e.g., a camera or a drone) that includes a processing apparatus 612 that is configured to receive a first image from a first image sensor 614 and receive a second image from a second image sensor 616. The processing apparatus 612 may be configured to perform image signal processing (e.g., denoising, stitching, and/or encoding) to generated composite images based on image data from the image sensors 614 and 616.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the UAV that has image composition as suggested by Douady-Pleven to Tsuyuki’s image integration using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is so an user can easily view image details from multiple images in a single image on display.

Regarding claim 26, Tsuyuki and Douady-Pleven disclose, the image integration system according to claim 22, wherein at least part of the system is integrated into an aircraft.  (See the rejection of claim 19 as it is equally applicable for claim 21 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662